Citation Nr: 1103247	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  96-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee 
disability, due to VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 23, 1948, to 
July 23, 1948.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran appeared before the undersigned Acting Veterans Law Judge 
in a Travel Board hearing in St. Petersburg, Florida, in August 2010 
to present testimony on the issue on appeal.  The transcript is 
associated with the claims file.

The issue of entitlement to an increased evaluation for the 
Veteran's service-connected right flexor carpi radialis 
tendonitis has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action in the first 
instance.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

This appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The Veteran alleges additional disability of his right knee due to VA 
medical care.  More specifically, he alleges that after a November 
1986 fall where he injured his right knee, VA did not conduct a 
surgery that he eventually needed, and received, in 1989.  He also 
asserted that the resulting right knee disability caused a June 1988 
boating accident in which he states he fell due to his bad right 
knee.  At the Board hearing, the Veteran's representative mistakenly 
stated that the basis for his claim was 1986 and 1988 VA treatment.  
Upon reading the Veteran's lay statements and hearing testimony, it 
is clear that the allegation being made is limited to a claim of  VA 
mistreatment in 1986, which in turn caused additional disability and 
the 1988 accident.  There is no allegation that any treatment in 1988 
caused additional disability or that the 1989 surgery caused 
additional disability.  Accordingly, the Board has interpreted the 
claim as alleging that it was the 1986 treatment alone by VA that 
caused his current right knee disabilities.

In general, when a veteran experiences additional disability as the 
result of hospital care, medical or surgical treatment, or 
examination furnished by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death were 
service-connected.  38 U.S.C.A. § 1151.  When there is no willful 
misconduct by a veteran, disability resulting from VA hospital care 
is compensated in the same manner as if service-connected, if the 
disability was caused either by (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care or (B) an event which is not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish entitlement to 38 U.S.C.A. § 1151 benefits, there must 
be additional disability, actual causation, and proximate causation.  
38 C.F.R. § 3.361(b)-(d).  The evidence must show (1) a current 
disability; (2) medical or, in some circumstances, lay evidence of 
the incurrence or aggravation of an injury or disease as the result 
of VA hospitalization or treatment; and (3) a nexus between the 
asserted injury or disease and the current disability.  Jones v. 
West, 12 Vet. App. 460, 464 (1999).

To determine whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before and after the 
treatment upon which the claim is based.  38 C.F.R. § 3.361(b).  To 
determine whether VA treatment caused the additional disability, 
there must be actual causation, and not just a continuance or natural 
progress of a disease or injury, unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately caused 
the continuance or natural progress.  38 C.F.R. § 3.361(c).

To establish proximate causation, there must either be 1) 
carelessness, negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing treatment, or 2) 
an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 
38 C.F.R. § 3.361(c), (d).  To demonstrate carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing treatment, there must be a showing that VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider or furnished the treatment without 
appropriate informed consent.  38 C.F.R. § 3.361(d)(1).  To determine 
whether an event was reasonably foreseeable, there must be a 
consideration of what a reasonable health care provider would not 
have considered to be an ordinary risk of the treatment and whether 
the risk of that event was the type of risk that a reasonable health 
care provider would have disclosed in connection with the informed 
consent procedures.  38 C.F.R. § 3.361(d)(2).

The Veteran alleges additional disability of his right knee due to VA 
medical care.  In various lay statements, to include December 2004, 
November 2005, and June 2005, and at the Board hearing, he alleges 
that after a November 1986 fall where he injured his right knee and 
then sought VA treatment, VA did not conduct a surgery that he 
eventually needed, and received, in 1989.  He also asserted that the 
resulting right knee disability caused a June 1988 boating accident, 
in which he asserts he fell due to his bad right knee.  

As to the origins of the original injury, in 1986, the Veteran fell 
in a grocery store, injured his right knee, and sought treatment at 
the Iowa City VAMC.  He asserts that he was not properly treated at 
that time and that he continued to have right knee problems.  The 
Veteran's wife testified at the August 2010 Board hearing that she 
believes that if they had prescribed bed rest at that time, he would 
not have any current right knee problems.  Then, in June 1988, he 
fell in a boating accident, which he states was caused by his bad 
right knee, thus requiring surgery.  In a November 1998 lay 
statement, a friend of the Veteran, B.K., who has known him since the 
mid 1980's, stated that the Veteran never complained of right knee 
trouble prior to the fall of 1987.  At the hearing, the Veteran's 
wife, whom he married in 1989, stated that she did not know him in 
1986, but that she did not notice any problems prior to 1988, 
although he favored his right leg and walked with a limp.

VA medical records prior to 1986 do not contain any complaints 
regarding the Veteran's right knee or any right knee treatment.  
November 4, 1986, VA records from the Iowa City VAMC indicate that 
the day before, the Veteran fell in a grocery store.  He slipped on 
peas and fell directly on the right knee.  He reported that the pain 
had gradually worsened and he was unable to get comfortable.  The 
assessment was status-post trauma to the right hip and right knee, 
rule out fracture.  The plan was medication, bedrest, and to return 
if symptoms persist.  X-rays showed no right knee acute bony 
fracture, but showed mild degenerative changes.  

In a November 10, 1986, VA medical record, the Veteran returned for 
further evaluation of continued right knee pain.  He continued to 
experience sharp pain upon standing.  The diagnosis was 
musculoskeletal pain and right knee degenerative joint disease.  The 
recommendations included medication, local heat, rest, and to return 
as needed.  On November 17, 1986, the Veteran reported his right knee 
was still bothersome.  The diagnosis was musculoskeletal pain 
secondary to the fall.  The recommendations included medication, 
rest, and an orthopedic referral.  In a November 20, 1986, VA 
orthopedic consultation note, the Veteran reported that the knee had 
still not improved.  The pain was worse with weight bearing and 
ambulation, but there was some pain relief with Tylenol and Motrin.  
The impression was right medial retinacular sprain and right knee 
effusion.  The plan was medication to reduce inflammation, an ace 
wrap to decrease effusion, right knee immobilizer, and exercise.  In 
a December 9, 1986, VA record, the Veteran was seen for right knee 
pain.  He reported the knee was 90% improved.  He was given a knee 
brace and exercise was recommended.  The plan was muscle 
strengthening exercises and medication.  In December 18 VA records, 
the Veteran reported right knee pain and that he was using the brace 
again.  The impression was retinacular sprain.  

In a January 1987 private medical record, x-ray findings included 
right knee osteoarthritis.  The diagnosis was acute right knee 
injury.  The examiner stated that the injuries would heal with some 
residual weakness which could predispose the patient to the 
possibility of further aggravation or injury which would not have 
occurred prior to this accident.  In a March 1987 private record, the 
Veteran noted right leg and knee pain since the November 1986 injury.

In a May 1988 private medical record, the Veteran denied any previous 
right knee injury (which, the Board notes, is inaccurate).  The 
examiner noted that a VA X-ray report of the right knee showed no 
sign of an acute fracture but showed mild degenerative changes.  Upon 
examination, there was flexion to 120 degrees and extension to 0 
degrees, with no swelling, effusion, or rotary instability.  The 
diagnosis was rule out right knee internal derangement.  The examiner 
stated that due to the persistent pain and discomfort, magnetic 
resonance imaging (MRI) or an arthogram should be conducted to 
determine a final medical conclusion.  A June 1988 MRI impression was 
meniscal tear of the posterior horn of the medial meniscus with 
associated suprapatellar joint effusion and early degenerative myxoid 
change of the lateral meniscus.  In a July 1988 letter, the same 
examiner stated that based upon that MRI, the tear of the medial 
meniscus resulted from the fall and that the Veteran required 
arthroscopic surgery on the right knee.  The examiner noted that the 
Veteran sustained a 5 percent permanent physical impairment and loss 
of physical functionality to his right knee.  

In a July 1988 VA medical record, the Veteran reported right knee 
pain since the accident, that his knee gave out on June 15, 1988, 
while on a boat, and that an outside MRI found torn posterior medial 
meniscus.  The diagnosis was probable medial meniscus tear of the 
right knee.  In April 1989 records, the Veteran was status-post right 
knee injury in November 1986.  He reported chronic pain, give-way, 
occasional swelling, and occasional locking.  The pain was worse upon 
activity.  Motrin provided some relief.  Upon examination, there was 
right knee effusion and medial joint line tenderness, negative Drawer 
and Lachman tests, and no varus valgus stress.  The impression was 
right knee, possible medial meniscal tear, symptomatic, and probably 
some aspect of degenerative changes superimposed.  The Veteran was a 
candidate for arthroscopy and partial meniscectomy.  The examiner 
noted that the Veteran had not responded to initial conservative 
treatment.

A VA medical bill indicates that in April 1989 the Veteran underwent 
right knee arthroscopy, partial synovectomy, and partial medial 
meniscectomy.  April 1989 VA records indicate the preoperative 
diagnosis was right knee medial meniscus tear.  The postoperative 
diagnosis was right knee posterior horn medial meniscus degenerative 
tear.  The physician noted degenerative changes and medial meniscus 
changes.  In a May 1989 VA record, the Veteran was 1.5 weeks status 
post procedure.  He reported decreased knee pain.   In a May 1989 
letter, a private physician noted that the Veteran reported 
intermittent symptoms since a right knee injury in November 1986.  
Upon examination, right knee range of motion was 5 degrees to 120 
degrees with medial joint line tenderness and thigh atrophy.  The 
physician reviewed an MRI and diagnosed right knee medial meniscus 
tear.  The examiner stated that the injury to the knee likely 
temporarily aggravated surface degeneration, which was a natural 
progressive condition for someone of this age and physiologic 
stature.  

In June 1989 VA medical records, the impression was status-post right 
partial medical meniscectomy, doing well.  In a September 1995 VA 
record, the Veteran reported right knee pain since April 1995.  He 
reported that he fell and hit his knee on a rock.  He reported 
catching and occasional give-way, but no locking.  An x-ray showed 
degenerative changes.  A March 1996 VA record, the Veteran reported 
right knee pain.  He was status post right medial meniscus scope in 
1986.  Upon examination, the ligaments were stable and there was no 
effusion.  The impression was right knee medial degenerative joint 
disease.  In a September 1996 VA record, he reported right knee pain.  
The impression was mild right knee degenerative joint disease.  

In private medical records from 1995 and 1996, the Veteran reported 
right knee pain.  In February 2000 and February 2001 VA records, the 
Veteran reported right knee pain.  X-rays indicated right knee 
moderate or advanced degenerative changes.  In an August 2001 VA 
record, the Veteran reported stable knee until he stepped with his 
right foot in a hole in the lawn.  Since then, he has had significant 
pain and right knee locking.  An X-ray was conducted and there was 
right knee moderate degenerative joint disease and rule out medial 
meniscus lesion.  The examiner noted that he would order a knee 
brace.  An August 2001 MRI impression was advanced osteoarthritis, 
with cartilage thinning, and tear of the posterior horn of the 
medical meniscus.  In a September 2001 VA record, it was noted that 
the Veteran underwent a right knee arthroscopy.  The postoperative 
diagnoses were degenerative arthritis, torn posterior horn medical 
meniscus, and intact lateral meniscus.  In a September 2001 VA 
record, the Veteran reported right knee pain after he stepped into a 
hole in July.  He reported locking and giving out.  The diagnoses 
were degenerative joint disease and right torn medial meniscus.  In a 
September 2002 private medical record, the Veteran reported right 
knee pain.  

In a December 2002 VA medical record, the impression was torn medial 
meniscus of the right knee.  The plan was surgical arthroscopy.  In 
January 2003, the Veteran underwent right knee arthroscopy.  The 
postoperative diagnosis was right knee torn medial meniscus.  A 
December 2007 private medical record noted that an October 2007 X-ray 
report found degenerative changes and tear of the posterior horn of 
the medial meniscus.  

In reviewing the above voluminous and confusing evidence of record, 
the Board notes that VA has not provided the Veteran with a medical 
examination or obtained a medical opinion.  VA shall provide an 
examination when such an examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  An examination or opinion is necessary if the 
evidence of record, including all lay or medical evidence contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability, and indicates that 
the disability or symptoms may be associated with the claimant's 
active military, naval, or air service, but does not contain 
sufficient medical evidence for the Secretary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  To establish entitlement to 38 
U.S.C.A. § 1151 benefits, there must be additional disability, actual 
causation, and proximate causation.  38 C.F.R. § 3.361(b)-(d).  Here, 
the evidence of record is mixed as to whether or not the Veteran has 
any additional right knee disability that is related to the 
treatment, or lack of claimed adequate treatment he received from VA, 
following a fall that injured his knee in 1986, and which a few years 
later required surgery.  Accordingly, because the disability or 
symptoms "may be," even if only minimally so, related, a remand is 
required for purposes of obtaining an examination and medical 
opinion.  

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the Veteran for an orthopedic 
examination of his knee by a medical doctor 
for purposes of examining his right knee.  The 
claims folder, including a copy of this remand 
decision, must be made available to the 
examiner for review.  Perform all necessary 
tests, if any, and report all clinical 
manifestations in detail.

The examiner is requested to provide an 
opinion as to whether it is at least as likely 
as not (i.e., at least a 50 percent or greater 
probability) that the treatment provided by VA 
beginning on November 4, 1986, for his right 
knee injury 

(a) resulted in any additional disability of 
the knee, comparing the condition immediately 
before and after the treatment, beyond the 
natural progress of the injury;

(b) involved carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on VA's part in 
furnishing treatment;

(c) involved a failure to timely diagnose and 
properly treat the knee injury, or involved 
an event that was not reasonably foreseeable; 
and 

(d) involved a failure to exercise the degree 
of care that would be expected of a 
reasonable health care provider or furnished 
the treatment without appropriate informed 
consent.  

A thorough rationale must be provided for all 
opinions expressed.  In the extraordinary 
circumstance that the examiner is unable to 
provide any requested opinion, a supporting 
rationale must be provided concerning why the 
opinion cannot be given.

2.  Following the completion of the above, the 
AOJ should undertake any other indicated 
development deemed appropriate under the law 
and then readjudicate the issue.  If the claim 
remains denied, a Supplemental Statement of 
the Case (SSOC) should be provided to the 
Veteran and his representative, and an 
appropriate period of time should be provided 
for response before the case is returned to 
the Board.



An appellant has the right to submit additional evidence and argument 
on a matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2010).


